In an action by the prime contractor for the heating and ventilating work on a school construction job, against defendant, the Board of Education of the City School District of New Rochelle, for damages resulting from delays caused by said board, in which the board served a third-party complaint against the general contractor and its surety, the board, as third-party plaintiff, appeals from an raider of the Supreme Court, Westchester County, dated March 13, 1962, which, on motion of the third-party defendants, stayed the third-party action until arbitration has been had in accordance with the school construction contract between the board and the general contractor. Order affirmed, with $10 costs and disbursements (see Matter of Board of Educ. City School Dist. of New Rochelle v. Bernard Associates No. 3, 11 A D 2d 1038). Beldock, P. J., Kleinfeld, Christ, Hillj and Hopkins, JJ., concur.